Citation Nr: 0836947	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-25 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for a bilateral leg 
disability.

6.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1943 to October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The bilateral foot issue is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The veteran's PTSD primarily results in nightmares, 
difficulties sleeping, intrusive thoughts, irritability and 
an exaggerated startle response all resulting in a mild to 
moderate social and occupational impairment.

2. The veteran currently has active skin disease, but there 
is no competent evidence that shows a causal link between his 
disease and any incident of service

3. The veteran currently has tinnitus, but there is no 
competent evidence that shows a causal link between his 
disability and any incident of service

4. There is no competent evidence that shows a causal link 
between his claimed bilateral knees disability and any 
incident of service.

5.  There is no competent evidence that shows a causal link 
between his claimed bilateral legs disability and any 
incident of service.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating greater than 
30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2008).

2.  The veteran's skin disease was not incurred in or 
aggravated by active service.  38 U.S.C.A §§ 1110, 5107 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The veteran's tinnitus was not incurred in or aggravated 
by active service.  38 U.S.C.A §§ 1110, 5107 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  The veteran's alleged bilateral knees disability was not 
incurred in or aggravated by active service.  38 U.S.C.A §§ 
1110, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2008).

5.  The veteran's alleged bilateral legs disability was not 
incurred in or aggravated by active service.  38 U.S.C.A §§ 
1110, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in June 2004, July 2005, March 2006 and April 
2008.  Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2006).  The 2006 and 2008 
letters told him how disability ratings and effective dates 
are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran has not alleged that VA failed 
to comply with the notice requirements of the VCAA, and he 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records were 
largely unavailable, but the RO exhausted all other means of 
obtaining the records from other sources.  Private medical 
records identified by the veteran have been obtained, to the 
extent possible.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The veteran was afforded a medical examination to obtain an 
opinion as to whether his skin disease or tinnitus can be 
directly attributed to service.  Cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).  Examination or opinion is not 
needed on the legs or knees claims because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the veteran's 
military service.  Id. (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms");  see also Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 
3.159(c)(4)(i) is not in conflict with section 5103A(d) and 
evidence of record "establishing that the veteran suffered 
an event, injury, or disease in service," is required to 
trigger VA's duties pursuant to section 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under section 5103A to provide a 
claimant with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some casual connection between his disability and his 
military service").  There is no reasonable possibility that 
a medical opinion would aid in substantiating the appellant's 
claim since it could not provide evidence of a past event.  
This is discussed in more detail below.  

In regard to increased ratings, such as the veteran's PTSD 
claim, the duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran an appropriate VA examination in 
2004 and 2008.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's PTSD since he was last examined.  The veteran has 
not reported receiving any recent treatment specifically for 
this condition, and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2004 and 2008 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  



Increased Rating (PTSD)

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
upon all the evidence of record that bears on occupational 
and social impairment, rather than solely upon the examiner's 
assessment of the level of disability at the moment of the 
examination. When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment. 38 C.F.R. § 4.126. 
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's appeal for his PTSD originates from a rating 
decision that granted service connection and assigned the 
initial rating.  Staged ratings are appropriate in any 
increased-rating or initial rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, No., 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners 
to reflect the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A 
GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

In this case, the veteran does not seek regular on-going 
psychotherapy for his PTSD.  He was afforded two VA 
examinations in August 2004 and again in June 2008 where the 
examiners assigned the veteran with a GAF score of 52 and 60 
respectively.  The DSM-IV provides for a GAF rating of 51-60 
for moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  DSM-IV 
(American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated PTSD symptomatology warrants a 
continuation of the currently assigned 30 percent rating.

Again, the veteran does not obtain regular treatment for his 
PTSD and, therefore, there are no regular on-going medical 
records to ascertain the veteran's continuous or most 
prevailing symptoms. 

The veteran was afforded an initial PTSD VA examination in 
August 2004 where the diagnosis of PTSD was confirmed.  The 
VA examiner assigned the veteran a GAF score of 52 for 
"moderate" symptoms primarily including depression, daily 
nightmares, sleep disturbances, intrusive memories, 
irritability, impaired concentration and a hyper-startle 
response.  The examiner indicated the veteran was married for 
59 years, but his wife suffered from Alzheimer's disease 
leaving the veteran feeling lonely.  The veteran has two 
daughters whom he is close with and is involved in a lot of 
social activities where he has a lot of friends, to include 
American Legion activities, a walking club and weekly church.  
The veteran exhibited an emotional numbness, but otherwise 
had an appropriate affect and was oriented to time, place and 
circumstances.

More recently, the veteran was afforded a new PTSD VA 
examination in June 2008 where the examiner indicated the 
veteran's condition slightly improved, assigning a GAF score 
of 60 for "mild" symptoms.  The veteran's main 
manifestations included sleep impairment, recurrent and 
intrusive memories and an exaggerated startle response.  The 
veteran denied a history of panic attacks, hallucinations or 
suicidal ideation.  The examiner notably indicated the 
veteran is not on any ongoing psychotherapy or medication for 
his condition.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  The Board concludes that 
the objective medical evidence and the veteran's statements 
regarding his symptomatology show disability that more nearly 
approximates that which warrants the assignment of a 30 
percent disability rating.  See 38 C.F.R. § 4.7.  

The veteran's PTSD symptoms mainly include sleep 
disturbances, irritability and an exaggerated startle 
response.  Although he avoids situations that may remind him 
of his military experience, he is involved in many social 
clubs and attends church on a weekly basis.  Medical records 
also indicate he has a successful marriage of over 60 years.  
The veteran is retired, but examiners indicated his 
occupational impairment, if he was working, would be sporadic 
and intermittent due to his PTSD symptoms.  Examiners also 
indicate the veteran exhibited good eye contact and good 
hygiene, and were cooperative and able to perform daily 
living functions himself.  

The GAF scores and description of symptoms is consistent and 
more nearly fits the "mild to moderate" impairment level, 
to include manifestations such as sleep disturbance, 
depression and exaggerated startle response.  This is exactly 
the criteria for a 30 percent rating.

In contrast, the veteran does not have the symptoms 
ordinarily associated with a greater or "moderate to 
severe" social and occupational impairment, such as panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Although he has some problems with 
concentration and social inhibitions, the examiner indicated 
the veteran has maintained a handful of social groups and a 
close relationship with his wife and daughters.  The examiner 
also indicated the veteran's condition does not preclude him 
from gainful employment.  More importantly, he does not have 
total social and occupational impairment.  He does have 
deficiencies in these areas, but that is contemplated in 
ratings lower than 50 to 100 percent.  

Specifically, his thought processes and speech are coherent, 
logical and intact.  He denied any suicidal ideation, 
delusions or hallucinations.  The Board concludes, even 
resolving any reasonable doubt in the veteran's favor, his 
overall level of disability more nearly approximates that 
consistent with the current 30 percent rating.  

Service Connection (Skin, Tinnitus, Knees and Legs)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges that his various conditions are due to 
his combat experience in the military.  Specifically, he 
alleges his skin condition is due to "jungle rot" and 
prolonged exposure to intense heat and sunlight while in the 
military.  He alleges his tinnitus is a result of heavy 
artillery fire in the military and his bilateral leg and knee 
conditions are due to marching through hard terrain as well 
as "jungle rot" while overseas.

The veteran's DD-214 indicates the veteran was awarded a 
combat infantry badge (CIB) for his participation in overseas 
combat missions while in the military.  In Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996), the United States Court of 
Appeals for the Federal Circuit held that under 38 U.S.C.A. § 
1154(b), a combat veteran's assertions of an event during 
combat are to be presumed if consistent with the time, place 
and circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to a current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  Even if the Board were to accept, for the sake of 
argument, the veteran's recollections of in-service treatment 
and the conditions of the locale, the evidence must still 
establish by competent medical evidence tending to show a 
current disability and a nexus between that disability and 
those service events. See Gregory v. Brown, 8 Vet. App. 563, 
567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).  In this case, for reasons discussed below, such 
competent medical nexus evidence is lacking.

The Board acknowledges, additionally, that the veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current pain and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

The Board further notes that the veteran's service medical 
records are largely unavailable. Attempts to rebuild the file 
from other sources were incomplete.  Where "service medical 
records are presumed destroyed . . . the BVA's [Board's] 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt is heightened." 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).

The recovered service medical records include the veteran's 
induction and separation examination as well as personnel 
records indicating the veteran was hospitalized for 
approximately one month from July to August 1944.  The 
hospitalization's purpose is unclear and the records do not 
contain any details as to treatment course, diagnoses or 
complaints.  In short, the salvageable service medical 
records are negative of any findings consistent with chronic 
hearing, skin, and bilateral leg or knee conditions.  

Skin Disability

Again, the veteran contends his current skin conditions are a 
result of prolonged exposure to intense sunlight as well as 
"jungle rot" incurred in the military.  

The veteran's salvageable service medical records, as 
explained above, do not confirm any complaints, treatments or 
diagnoses of any skin condition, but the records do indicate 
a one month hospitalization in 1944.  The veteran, in support 
of his claim, submitted personal statements as well as 
statements from fellow veterans serving with him at the time 
that he was hospitalized due to a skin condition he describes 
as "jungle rot" and for sores "the size of silver 
dollars".  A December 2005 statement from a fellow 
serviceman confirmed the hospitalization for "jungle rot" 
on the veteran's legs and feet. 

In accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006), the Board 
concludes that the lay evidence presented by the veteran 
concerning his continuity of symptoms after service is 
credible and ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  That is, the veteran's and 
fellow serviceman's recollections of his skin condition in-
service and thereafter are capable of lay observation and, 
therefore, are credible regardless of medical evidence.  
Additionally, as mentioned above, a combat veteran's 
assertions are presumed if consistent with the time, place 
and circumstances of his combat exposure.  See Collette, 82 
F.3d 389.

In light of Buchanan and Collette the Board will presume the 
veteran's in-service treatment for "jungle rot" and his 
probable exposure to intense heat and sunlight.  The 
pertinent inquiry, then, is whether the veteran's military 
exposure and treatment have been competently and probatively 
linked to any current skin condition.  The Board concludes 
they have not. 

After service, the veteran reported first being treated for a 
skin condition in 1977, over three decades after service.  At 
that time, the veteran was diagnosed with "actinic 
keratoses" where lesions were found on his face, back and 
left shoulder.  Through the 1980s and 1990s the veteran was 
consistently treated for active keratoses (mainly on his 
face, head and neck), but also treated for tinea cruris, 
eczema, fungal rash on his crotch and seborrheis keratoses on 
his left leg, arms and hands.  None of the private treatment 
records indicate a likely etiology for the recurring lesions.

The veteran was afforded a VA examination in March 2008 to 
ascertain the likely etiology of the skin conditions. The 
examiner diagnosed the veteran with ulcerative lesions legs, 
healed; actinic keratoses; and xeroderma on legs.  In regard 
to etiology, the examiner opined as follows:

The present active dermatological conditions are 
less likely as not (less than 50/50 probability) 
caused by or a result of 'jungle rot' or the 
therapy he received.  Where this 'jungle rot' 
was, only xeroderma or dry skin is found and 
other than excoriations here due to dry skin, 
there is no active disease. 

The Board finds the examiner's opinion compelling.  It is 
based on a complete physical examination as well as a 
thorough review of the C-file, to include service medical 
records, the private treatment records and statements made by 
the veteran and fellow servicemen.  The examiner considered 
the circumstances of the veteran's overseas military service 
as well as his past treatment and ultimately found no medical 
link to his current skin conditions.  

The Board finds the evidence does not warrant service 
connection for the veteran's current skin diseases.  Even 
accepting the veteran's recollections of in-service 
circumstances and treatment, regrettably, no medical provider 
has ever linked the veteran's current skin diseases to any 
incident of his military service.  

Tinnitus

The veteran alleges his current tinnitus is a result of 
military noise trauma from heavy artillery fire.  Exposure to 
heavy artillery fire is a logical aspect of combat and, in 
light of Collette, 82 F.3d 389, the veteran's exposure to in-
service noise trauma is conceded despite the lack of any 
service medical records indicative of complaints, treatment 
or diagnosis of tinnitus.  Id. 

The pertinent inquiry then is whether the veteran's current 
tinnitus has been medically attributed to the veteran's 
military service.  The Board concludes it has not.

After service, audiological and ear disease treatment records 
are scarce and do not indicate any medical opinions with 
regard to the likely etiology of the veteran's tinnitus.

The veteran was afforded a VA examination in August 2004 
where the veteran was diagnosed with "episodic tinnitus in 
primarily the right ear."  At that time, the veteran 
reported that his tinnitus or "periodic clicking sensation" 
had been present for approximately 25 years.  The examiner, 
in regard to likely etiology, opined as follows:

Because the veteran was discharged from the 
military in 1945, and he reported his onset of 
tinnitus to be 25 years ago, it is not likely 
that the veteran's tinnitus is a direct result of 
his military service. ... The tinnitus is not 
secondary to the veteran's hearing loss.

Again, the Board finds the examiner's opinion compelling.  It 
is based on clinical tests and findings and a complete review 
of the C-file.  Although the veteran maintains that his 
tinnitus is due to a history on military noise exposure, no 
medical professional has ever opined such a connection.  
Indeed, there is medical evidence to the contrary.  

Thus, the Board finds the veteran's tinnitus began decades 
after service and has not been medically attributed to any 
incident of the veteran's active duty.  The current evidence 
is insufficient to warrant entitlement to service connection 
for the veteran's tinnitus. 

Knees and Legs

The veteran contends he has disabilities of the knees and 
legs due to in-service marching through tough terrain as well 
as due to his military incurred "jungle rot."  The veteran 
indicated in various statements he has constant pain in both 
legs and knees, and believes to have arthritis.  He also, 
however, indicated leg and knee problems related to skin 
lesions.  To the extent the veteran's bilateral knee or leg 
claims are based on a skin disease, the claim has already 
been denied for reasons explained above. 

In regard to any musculoskeletal disability, on the other 
hand, the veteran's service medical records are silent as to 
any in-service complaint, treatment or diagnosis regarding 
the legs or knees.  The veteran does not contend he injured 
or otherwise incurred a chronic knee or leg condition in the 
military.  Rather, he claims his current knees and legs 
disabilities are due to years of in-service marching.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran has current bilateral 
knee and/or leg conditions related to his military marching 
or any other remote incident in service.  The Board concludes 
he does not.

After service, the medical records are silent as to any 
regular on-going treatment for any chronic knee or leg 
condition.  There are periodic complaints of leg or knee 
pain, but those complaints were attributed to "radiating 
pain" into his legs due to a low back disability.  Despite 
the veteran's contentions that he has arthritis, no such 
diagnosis is of record.  The periodic complaints, moreover, 
have never been medically attributed to any incident of his 
military service.

Again, the Board notes the veteran's private treatment 
records include treatment for skin lesions on the veteran's 
legs.  To the extent the veteran's bilateral leg disability 
claim was intended to encompass the skin disease, this aspect 
of the veteran's claim has already been denied for reasons 
explained above.

In summary, the Board finds that the evidence of record does 
not show that the veteran had his current skin diseases, 
tinnitus or bilateral knee or leg disabilities in service or 
for decades thereafter.  Furthermore, even assuming in-
service events and treatment described by the veteran 
occurred, the medical evidence on file does not relate the 
current symptoms to any aspect of the veteran's active duty.  
Direct service connection requires a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claims, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).


ORDER

Entitlement to an initial rating greater than 30 percent for 
post-traumatic stress disorder (PTSD) is denied.

Entitlement to service connection for a skin condition is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a bilateral leg 
disability is denied.


REMAND

The veteran alleges he has a bilateral foot disability due to 
his combat service in India.  Specifically, he indicates he 
suffered from "jungle rot" on his feet as well as pain due 
to marching through tough terrain. 

As explained above, the veteran's service medical records are 
largely unavailable, but his induction and separation 
examinations are of record.  His February 1943 induction 
examination indicates the veteran entered the military with a 
pre-existing condition of second degree bilateral pes planus.  
The remainder of the salvageable service medical records, to 
include his separation examination, are silent as to any 
complaints, treatments or diagnoses of any bilateral foot 
condition.  There is record, however, of the veteran being 
hospitalized for approximately one month in July 1944 to 
August 1944.  The veteran alleges he was hospitalized for a 
skin condition, to include on his bilateral foot.

After service, the veteran was treated for a sprained ankle 
and left heel pain from 2001 to 2003.  He was diagnosed with 
plantar fasciitis in July 2001.  No medical professional has 
ever opined with regard to the likely etiology of the 
veteran's current bilateral foot conditions.

A pre-existing condition may still be service-connected if it 
is shown to have been aggravated by active service beyond the 
natural progress of the disease.  38 C.F.R. § 3.306(a).  

The service medical records and post-service medical records 
are not dispositive, but raise a reasonable possibility that 
his current bilateral foot conditions may be related to his 
military service, to include whether his military service 
aggravated his pre-existing pes planus beyond the natural 
progression of the disability.  A VA examination is 
indicated.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for an appropriate 
VA examination for the claimed condition 
of a bilateral foot disability to 
determine the extent and likely etiology 
of any bilateral foot condition(s) found, 
specifically addressing whether any of the 
veteran's conditions pre-existed service 
and if so whether the condition(s) was 
(were) aggravated beyond the normal 
progression of the illness due to any 
incident of service. The claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions rendered.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

2. The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


